SHIVERS, Judge.
Buckhalter seeks review of the trial court’s order denying his motion to set bond pending appeal. The trial court erred in failing to enter a written order setting forth the factual basis upon which the court reached its decision and its rationale. Fla. R.App.P. 9.140(e)(3); Fla.R.Crim.P. 3.691(b). Accordingly, the order below is REVERSED and the matter REMANDED to the trial court with instructions to enter an order consistent with this opinion within fifteen days.
McCORD and JOANOS, JJ., concur.